     Case 1:20-cv-01278-AWI-SKO Document 17 Filed 08/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       CASE NO. 1:20-cv-01278-AWI-SKO
12                       Petitioner,                  ORDER ADMINISTRATIVELY
                                                      CLOSING CASE
13           v.
14    ERNESTINA M. SAXTON, M.D.,
15                       Respondent.
16

17

18          On August 10, 2021, the Court issued an order granting the petition brought by the United

19   States of America for enforcement of Drug Enforcement Administration subpoena R9-19-179200.

20   Doc. No. 15. That order resolved the only dispute between the parties before the Court.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court is directed to

22   administratively close this case.

23
     IT IS SO ORDERED.
24

25   Dated: August 20, 2021
                                                SENIOR DISTRICT JUDGE
26

27

28
                                                      1
